Citation Nr: 1532417	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-19 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for the purposes of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army and the recognized Philippine guerilla forces from May 1945 to June 1946.  He died in October 1999.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was most recently before the Board in December 2014, when it was remanded for further development.  

The appellant appeared at a hearing before the undersigned in September 2014.  A transcript of the hearing is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  The Board is required to reject an insufficiently detailed medical opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Board remanded this matter to obtain a multifaceted medical opinion regarding service connection for the Veteran's cause of death.  

In February 2015, a VA endocrinologist reviewed the Veteran's claims file to provide the requested opinion.  The examiner indicated it was less likely than not the residuals of the Veteran's gunshot wounds, to include the presence of retained shrapnel, aggravated the sepsis.  However, she did not provide a rationale with respect to this opinion.  Therefore it is not adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Additionally, the examiner appears to have considered an inaccurate or incomplete history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating an opinion based on an incorrect factual premise has no probative value).  A.M., M.D., referenced a November 2007 letter from S.P., M.D.  She noted the letter indicated the Veteran's cause of death was a myocardial infraction.  While the original October 1999 death certificate does indicate the cause of death was a myocardial infraction, the November 2007 letter actually serves as a retraction of that diagnosis.  In the November 2007 letter, S.P., M.D., explained pulmonary embolism and myocardial infraction present with the same signs and symptoms.  He stated it was his opinion that pulmonary embolism was the more tenable diagnosis after further examination.  Therefore, question four was not adequately addressed.  As such, there has not been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum opinion from the February 2015 VA examiner.  

The examiner should provide reasons for her opinion that it was less likely than not that the residuals of the Veteran's gunshot wounds, to include the presence of retained shrapnel, aggravated the sepsis that she determined was likely present at the time of the Veteran's death.

The examiner should also review the November 2007 letter written by S.P., M.D., and address his contention that it is more likely that pulmonary embolism lead to death, as opposed to myocardial infraction, as he previously indicated on the October 1999 death certificate.  S.P., M.D., has provided several statements (February 1999, April 1999, December 1999, November 2002, and September 2003) regarding the circumstances and treatment that preceded the Veteran's death.  The record also contains two inconsistent admissions records for the same period in December 1998 that list S.P., M.D., as the attending physician.  

If the previous examiner is unavailable, the Veteran's file, including a copy of this remand order, must be reviewed by a new examiner.  The new examiner must address the following in sequence:

a.) whether it was at least as likely as not that the Veteran had sepsis or a right leg infection at the time of his death;

b.) if it was as likely as not that the Veteran had sepsis or a right leg infection; was this as likely as not a residual of the service-connected right leg gunshot wound;

c.) if not a residual, was the sepsis as likely as not caused or aggravated by the gunshot wound and its residuals; 

d.) if the sepsis or infection was a residual of the gunshot wound or caused or aggravated by the gunshot wound, did it at least as likely as not give rise to a pulmonary embolism; 

e.) is it otherwise at least as likely as not that a service-connected disability or disabilities caused the Veteran's death; and 

f.) is it at least as likely as not that a service connected disability or disability hastened the Veteran's death.

The new examiner must provide reasons for all opinions.  If the examiner is unable to provide any requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should also be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



